—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered March 30, 1993, convicting him of rape in the first degree, burglary in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branches of the defendant’s omnibus motion which were to suppress physical evidence and identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court properly concluded that neither the photographic array nor the manner in which it was compiled and displayed to the complainant was impermissibly suggestive (see, e.g., People v Walker, 215 AD2d 606; People v Hoehne, 203 AD2d 480; People v Berry, 201 AD2d 489; People v Simmonds, 182 AD2d 650; People v Burris, 171 AD2d 668). Additionally, the court’s Sandoval ruling was not an improvident exercise of discretion (see, People v Rahman, 46 NY2d 882; People v Kelland, 208 AD2d 954; People v Sullivan, 201 AD2d 518). Further, the court’s ruling that the police had obtained consent before searching the defendant’s residence is supported by the record (see, People v Gonzalez, 39 NY2d 122; People v Soto, 199 AD2d 440; People v Rivas, 182 AD2d 722).
The trial court properly denied the defendant’s request to submit to the jury the crime of attempted rape in the first degree as a lesser included offense of rape in the first degree. The record establishes that there is no reasonable view of the evidence that would have permitted the jury to conclude that the defendant committed the lesser crime but not the greater (see, CPL 300.50 [1]; People v Glover, 57 NY2d 61).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Sullivan, J. P., Miller, Thompson and Ritter, JJ., concur.